Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended on 3/1/2021 claims 1-21 have been considered but are moot because the new ground of rejection. 

	The newly appointed examiner welcomes applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity in this case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering	 patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over PERRY et al. (US 2015/0205880) in view of Davis et al. (US 2016/0322082).
Regarding claims 1 (method), claim 8 (medium) and claim 15 (system), Perry teaches, method, supported by a system and medium with instructions, to provide, context (data), across multiple devices (130, 120, 110 and 170), the method comprising:
storing, by a local device, local context data (by DB @ 120, having a Local Copy), corresponding to the local device (120) 
storing, by the local device, 
remote context data (see Fig. 1C, query to specified endpoint at step 184), 
received from a plurality of remote devices (endpoints 130, 1-n with RDF data)
SEE Fig. 1B, Remote Devices (met by Endpoints 130)
By, receiving, by the local device (120), a context query (see SQL query from AEs 110, 0050), and specifying context data attributes from a context (access function 111, of SQL query 113). 
wherein the context query specifies a scope (see Endpoint with ID 159 of query 158), of the context query (see 113 of 111 and step 184, in Fig. 1C and Fig. 2, query to an endpoint, by URI 204), 

the scope being limited to: the local device, a specific the remote device of the plurality of remote devices, or both devices (SEE Fig. 1A, combine non-local or remote, with local, relational data)

Note, queries can be directed to remote devices (by Endpoint ID or URI, in the SPARQL service), as illustrated in Fig. 2 (220) of remote endpoints or sources of context (130). 

O 	in response to a determination that the scope of the query is limited to the local device: selecting, by the local device, the stored local context data: and performing, by the local device, 
a local context data search to obtain, current context values corresponding to the context data attributes specified in the context query from the selected stored local context data only without searching any remote context data

local searches are directed to DB 120
0038, 0043, 0044, 0045, 0046, 0050, 0054
[0044] Extending the query specification syntax and semantics as herein described offers techniques to convey SPARQL queries (e.g., as given by SPARQL query 158) to a SPARQL processing service at a SPARQL endpoint (e.g., as given by SPARQL endpoint identifier 159). The SPARQL processing service at a SPARQL endpoint returns results to the entity that requested them (e.g., to a SPARQL gateway 170 or to a database engine 120).

 [0051] For example, and as shown, the SPARQL endpoint domain operations might comprise receiving a SPARQL query (see operation 188), running the SPARQL query, and returning results of running the SPARQL query (see operation 192). The results of running the SPARQL query might return RDF data, which can be converted into row-oriented data. Concurrently, the relational database engine domain operations might include performing relational data access operations (see operation 190). A join processes step (see join processes 194) can resume sequential processing, for example, to combine RDF data with relational data (see operation 196).

	Perry does mention a query by a user or application (0050), parsing, to Identify Local or external location (being RDF data), but as carefully considered, it appears Perry fails to particularly teach but, Davis teaches and is deemed to teach the difference and render obvious, wherein the context is user context … of devices (and/or device and user, context or contexts), is related to a user with a device (or device context), wherein the RDF data includes as claimed, user context, being forms of device context data.
SEE context data (device context and User Context), 0090
	SEE Device context
network connectivity, memory availability, processor type, CPU contention, etc.”
And
	See User Context
“User Context, including: user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.”

[0090] Context information can be of many sorts, including computing context (network connectivity, memory availability, processor type, CPU contention, etc.), user context (user profile, location, actions, preferences, nearby friends, social network(s) and situation, etc.), physical context (e.g., lighting, noise level, traffic, etc.), temporal context (time of day, day, month, season, etc.), history of the above, etc. 

[0093] Row 38 shows user location (zip code) and gender as contextual data. The software for this content/context is specified in the alternative (i.e., four identifiers "OR" d together, as contrasted with the "AND" of row 36). 

	SEE Davis also teaches RDF data, but, comprising user device Context or contexts (in Fig. 2, context 1, 2, content ID and software), of the users device, that, can be a portable device (such as: a smart phone, see Abstract).
	The RDF data can be any of (Fig. 25, relationships among people or other user device context), wherein in accord to (Fig. 26), allowing to perform, semantic reasoning (with respect to 
Note Davis does, access sources of RDF data, non-locally (or remotely), see Fig. 1a step 103.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify PERRY (RDF Data), in view of the teachings of Davis (RDF Data), wherein the context data, is user associated context data is related to a user of a device (see above, context of user and device), as taught by Davis being stored and/or available, across multiple devices (remote devices or local), as is obvious in view of the combination.  

Regarding claims 2, 9 and 16, the combination is deemed to further render obvious as claimed wherein receiving, by the local device, remote context data from the remote device, 
the remote context data including: 
device state information corresponding to the remote device
determining, by the local device, a user context (see Davis, 0056, 0090, 0093), based on the local context data and the remote context data
SEE Davis, as applied comprises: device and User, context data, local and remote, 0083, 0090-

Regarding claims 3, 10, and 17 the combination as applied fails to address above, wherein the context query specifies a subset of context data attributes to be broadcast periodically, the method further comprising: periodically broadcasting a subset of context values corresponding to the subset of context data attributes obtained from at least one of: the stored local context data and the stored remote context data.
Davis further teaches to, to follow tweets of users, to profile and to perform periodically a Check of a user’s account (user context) and based on, a periodically check operation, associated with, tweeting and re-tweeting of posts, being broadcasted or broadcasting operation, associated with the users device.
SEE Tweets, re-tweets and periodic checking
[0128] A user may elect to establish a Twitter account that is essentially owned by the user's object-derived profile. This Twitter account follows tweets relating to objects the user has recently sensed. If the user has imaged a Canon SLR camera, this interest can be reflected in the profile-associated Twitter follow tweets relating to such subject. This account can then re-tweet such posts into a feed that the user can follow, or check periodically, from the user's own Twitter account.


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify PERRY, in view of the teachings of Davis to perform as claimed, wherein the context query specifies a subset of context data attributes to be broadcast periodically, the method further comprising: periodically broadcasting a subset of context values corresponding to the subset of context data attributes obtained from at least one of: the stored local context data and the stored remote context data, as taught by Davis in the process of periodically checking a user’s device for context updates, to obtain context…, allowing for broadcasting of subsets of user context as periodically checked (0128).
Regarding claim 4, 11 and 18, the combination is deemed to further render obvious as claimed further comprising: obtaining, by the local device, current context values corresponding to the context data attributes specified in the context query from the stored local context data and the stored remote context data in 
SEE Perry above and 0087, 0089, 0097 and 0083
Regarding claims 5, 12 and 19, the combination as applied as applied above is deemed to teach, 
O	receiving, by the local device, remote context data from the remote device that includes device state information (Davis 0171, 0282) and teaches wearable devices (Davis 0751), and further teaches
device state information for a third device (0661) that is paired (connected to transfer data) with the remote device and wherein the third device is not paired with the local device, wherein the third device is a wearable device paired to the remote device, and 
wherein the device state information comprises information about a state of one or more hardware elements of the wearable device, is deemed taught by Davis
SEE 0664, 0665 and 0739-
[0739] A further method concerns transferring application state between first and second devices, each device including a processor and a display screen. The method includes, using a camera in a the first device, sensing imagery presented on a display screen of the second device. Digital watermark data is state of the second processor. This stored data can then be used to initialize the second processor to the application state.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify PERRY, in view of the teachings of Davis as claimed, use of a device, being a wearable type device, w/state of paired device, as further taught by Davis, to transfer state information of paired devices, including, information about a state of one or more hardware elements of the wearable device.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of PERRY et al. and Davis et al., as applied above and further in view of Addepalli (US 2013/0212212).
	Regarding claims 6, 13 and 20, the combination as applied above fails to teach, Addepalli teaches and is deemed to render obvious with the combination, 
O	wherein the context query includes a request for context updates for one or more of the context data attributes, the method further comprising: determining, by the local has changed on the local device, after sending the current context values to the context client, and in response to determining that the value of the one or more particular attributes has changed on the local device, transmitting, by the local device, a context update message to the context client indicating a changed value of the one or more particular attributes.
[0058] In addition, FIG. 9 illustrates an example simplified procedure for context transfer for distributed computing resources in accordance with one or more embodiments described herein, from the perspective of an intermediate device. The procedure 900 may start at step 905, and continues to step 910, where, as described in greater detail above, an intermediate device (e.g., edge router 110) provides network access for a first device and a second device (e.g., device A and device B), wherein a first application is configured to execute on the first device and a second application is configured to execute on the second device. In step 915, the intermediate device may receive, from the first device, context and state information of the first application executing on the first device, such as in response to a trigger, or else continually updated. For instance, where continually updated, in step 920 the intermediate device may store updated received context and state information from the first device, accordingly. In step 925, which may be a pass-through of information or else in response to a particular trigger (where updated context and state information is stored), the intermediate device may transfer the context and state information from the first device to the second device, such that the second application may be configured to execute according to the transferred context and state information from the first device. The procedure 900 illustratively ends in step 930.

a request for context updates for one or more of the context data attributes, the method further comprising: determining, by the local device, that a value of one or more particular attributes corresponding to the one or more of the context data attributes has changed on the local device, after sending the current context values to the context client, and in response to determining that the value of the one or more particular attributes has changed on the local device, transmitting, by the local device, a context update message to the context client indicating a changed value of the one or more particular attributes, or to trigger transmitting upon a change of context, as taught by Addepalli, thereby keeping common context between devices. 

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of PERRY et al. and .
Regarding claims 7, 14 and 21, the combination as applied fails to address, Chesta is deemed to render obvious as claimed, further comprising: receiving, by the local device, a message from the context client indicating that the context client is interested in a value of a particular attribute, wherein the message specifies a threshold value for the particular attribute determining, by the local device, that the value of the particular attribute has changed on the local device to pass the threshold value specified in the message and in response to determining that the value of the particular attribute has passed the threshold value on the local device, transmitting, by the local device, a context update message to the context client indicating that the value of the particular attribute has passed the threshold value
SEE col. 9, 32-54
Description Paragraph - DETX (33):
In step 492, the local rendezvous point 430 can provide context information updates from the remote context source 450 to the application 410. If the application 410 no longer requires the context information updates from the remote context source 450, in step 494 the application 410 can send a leave request to the local rendezvous point 430 to stop the context information updates from the remote context source 450. If all applications corresponding to the local rendezvous point 430 no longer require context information updates from the remote context source 450, in step 496 the local rendezvous point 430 can to stop context information updates from the remote rendezvous point 440. For example, a session can end when the application 410 sends a leave message to the local rendezvous point 430 to stop providing updated context information, a session can end after a selected time period, a session can end if a context source becomes unavailable, or a session can end for any other useful reason. The leave request can stop context information updates from a rendezvous point to an application when the application no longer requires the updates. The remote rendezvous point 440 can also stop updates towards the local rendezvous point 430 if all applications connected to the corresponding local rendezvous point 430 have left the session. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination with the teachings of Chesta, rendering obvious as claimed, to receive, by the local device, a message from the context client indicating that the context client is interested in a value of a particular attribute, wherein the message specifies a threshold value for the particular attribute determining, by the local device, that the value of the particular attribute has changed on the local device to pass the threshold value specified in the message and in response to determining that the value of the particular attribute has passed the threshold value on the local device, transmitting, by the local device, a context update message to the context client indicating that the value of the particular attribute has passed the threshold value, as taught by Chesta, in response to determining that the value of the particular attribute has passed the threshold value (met by Time and/or request), as taught by Chesta.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158